DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to the papers filed on 06/01/2020.
2.	The instant application is a continuation of 15/801,081, filed 11/01/2017, now U.S. Patent 10,676,352, which is a continuation of 14/712,816, filed 05/14/2015, now U.S. Patent 9,845,238, which is a division of 12/374,141, filed 08/25/2009, now U.S. Patent 9,061,901 which is a national stage entry of PCT/US2007/016408, International Filing Date: 07/19/2007, claiming priority from provisional applications 60831772, filed on, 07/19/2006, 60908582, filed on 03/28/2007 and 60908584, filed on 03/28/2007.

Claim status
3.	In the claim listing of 11/6/2020 claims 86-105 are pending in this application. Claims 1-85 are canceled.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 05/04/2021 is being considered by the examiner. All the references cited therein have been considered by the examiner.

Drawings -Nucleic acid compliant
5.	The drawings filed on 8/17/2020 are accepted by the examiner. The nucleic acid sequences present in figures 1b and 3b have been identified in their figure legends. The drawings are nucleic acid sequence compliant.
Specification -Nucleic acid compliant
6.	The specification filed on 6/1/20 has been accepted by the examiner. The nucleic acid sequences present in figures 1b and 3b have been identified in their figure legends. The specification is nucleic acid sequence compliant.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 86-105 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al (US 2006/0275911 published Dec. 7, 2006, effective filing date Jun. 3, 2005, cited in the IDS of 5/4/21) in view of Han et al (US 6,635,163, issued Oct. 21,2003, cited in the IDS of 5/4/21). The routine, well established and conventional components capable of varying the gradient to pass and transport the polynucleotide macromolecule in each forward and reverse directions of claims 86 and 87 is further evidenced by Chou et al (US 200410197843 published Oct. 7, 2004, cited in the IDS of 5/4/21).
	Claim interpretation: Instant claims are drawn to a device (i.e., an apparatus). MPEP 2114 makes it clear that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Apparatus claims cover what a device is, not what a device does and the manner of operating the device does not differentiate apparatus claim from the prior art.
	The limitation of “wherein the constriction is capable of maintaining a
linearized polynucleotide macromolecule passing across the constriction in a linearized
form and wherein the device is configured to transport the macromolecule through the
nanochannel along a gradient, wherein the device is configured to vary the gradient to
pass transport the polynucleotide macromolecule in each of the forward and reverse
directions” is an intended use limitation in view of not specifically claiming the component that is configured to vary the gradient. 
	The device of claim 86 reads on a device comprising two reservoirs in fluid communication with each other via a nanochannel, wherein the nanochannel further comprises an inner diameter between about 10 nm and about 500 nm and a discrete constriction in or at a terminal end of the nanochannel, wherein the constriction having an effective inner diameter that is no more than about 40% of the effective inner diameter of the nanochannel.
	Wang and Han teach a nanochannel device for analyzing a polynucleotide macromolecule and therefore are analogous arts. Wang teaches the structural features of the device of claim 86 including a constriction but does not specifically teach the constriction having an effective inner diameter that is no more than about 40% of the effective inner diameter of the nanochannel, which is taught by Han for manipulating and controlling nucleic acid molecular flow in the nanochannel.
Wang teaches a plurality of devices and refer nanochannel and nanopore alternatively throughout the text. Only one such device is illustrated for clarity and shouldn’t be construed as the only device taught by Wang.
Regarding claims 86 and 88, Wang teaches a device 200B for molecular analysis of biological polymers including DNA macromolecule comprising two fluid reservoirs 210B and 220B joined by a transport medium pathway (i.e., a fluid pathway; Fig. 4A, paragraph 0047).

    PNG
    media_image1.png
    216
    333
    media_image1.png
    Greyscale

Regarding a nanochannel having an inner diameter between about 10 nm and about 500 nm, the inner diameter of the nanochannel capable of maintaining a linearized polynucleotide macromolecule in a linearized form, Wang teaches a molecule guide in the form of a nanochannel or a nanopore 250 having an opening of from about 1 nanometer to about 100 nanometers (Fig. 4A and paragraphs 0047-0049). 
One having ordinary skill in the art would recognize that the 100 nm opening of the nanopore/nanochannel of Wang is the nanochannel having an effective inner diameter of 100 nm, which is within the range between 10 nm to 500 nm.
	Regarding the nanochannel comprising a constriction having a diameter in the range of about 0.5 nm to about 100 nm, wherein the constriction is capable of permitting the passage of the linearized polynucleotide macromolecule, wherein the nanochannel and the constriction are located in the fluid pathway between the reservoirs, Wang teaches that that the nanochannel/nanopore 250 has a “relatively wide cross section for much of its length and narrow down to a smaller cross section near a molecule sensor 300 located near the end of the nanochannels” and located in the fluid pathway between the reservoirs (Figs. 2A and 4A, paragraphs 0044 and 0051, emphasis underlined by the examiner). One having ordinary skill in the art would recognize that the smaller cross section region near the end of the nanochannel/nanopore of Wang is the discrete constriction in or at the terminal end of the nanochannels (limitation of claim 88).
	Wang does not specifically teach the constriction having an effective inner diameter that is no more than about 40% of the effective inner diameter of the nanochannel.
With regard to the functional limitation of the device configured to transport the polynucleotide macromolecule through the nanochannel along a gradient, wherein the device is configured to vary the gradient to pass transport the polynucleotide macromolecule in each of the forward and reverse directions, Wang teaches a transport mechanism that comprise mechanical, magnetic, electrical field, electrokinetic flow, electroosmotic flow, hydrostatic pressure, hydrodynamic pressure, and hydromagnetic flow (paragraph 0035), which can be configured for the said functional limitation. The routine, well established and conventional components capable of varying the gradient to pass and transport the polynucleotide macromolecule in each forward and reverse directions of claim 86 is further evidenced by Chou (paragraphs 0056 and 0092).
As discussed above, Wang does not specifically teach the constriction having an effective inner diameter that is no more than about 40% of the effective inner diameter of the nanochannel. However, constriction dimension of the nanochannel was known in the art at the time the claimed invention was made as taught by Han.
Han teaches a device comprising a nanochannel comprising obstacle free region (thick region) followed by constriction region (thin region), wherein the constriction region is between 50 nm to 200 nm and the obstacle free region is between 500 nm to 5 um (Fig. 1 and column 2, lines 17-21, column 3, lines 55-67 and column 4, lines 1-8). 
The artisan would recognize that the constriction region of 50 nm and obstacle region of 500 nm is about 10%, which is no more than about 40% of the effective inner diameter of the nanochannel. Han also teaches that having the constriction at the one end of the nanochannel allows trapping, manipulating and controlling of the nucleic acid molecule in the nanochannel (column 2, lines 56-65), thereby trapping linearized nucleic acid molecule in the nanochannel of Wang in view of Han. 
Both Wang and Han teach the device for analyzing the nucleic acid molecule. Wang suggests that the nanochannel having the narrower region to keep the nucleic acid in the linearized form. Han explicitly teaches that the constriction region allows trapping, manipulating and controlling of the DNA molecules in the nanochannel. The device of Wang in view of Han thus allows trapping linearized DNA molecule in the nanochannel for further analysis of the DNA molecule. Also, adjusting of the channel diameter with the sealing material is routine, well established and conventional technique in the arts as further evidenced by Chou (paragraph 0087 and Chou claims 12-21). The artisan would recognize that the narrowing the nanochannels of Wang having a diameter in the range of 0.5 nm to 100 nm would be an obvious improvement as taught by Han and further evidenced by Chou.
It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to include the constriction region of about 10% of the nanochannel diameter of Han in the device of Wang with a reasonable expectation of success with the expected benefit of having nanochannel with the constriction allowing trapping, manipulating and controlling of the nucleic acid molecule for better analysis of the trapped nucleic acid molecules in the nanochannel as taught by Han (column 2, lines 56-65). An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including the constriction region of about 10% of the nanochannel diameter of Han in the device of Wang as taught by Han.
It is further noted that in KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” (USPQ2d at 1395), and reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” In the instant case, the structural component of the device comprising the fluid reservoirs, the nanochannel with the constriction of less than 50 nm diameter in the channel are routine, well-established conventional structural components routinely practiced in the art for analysis of the nucleic acid macromolecules. The structural features of the device of claim 86 are a combination of known structural features which were known in the art at the time the claimed invention was made. As discussed above, Wang in view of Han teaches the structural components of the device of claim 86. Thus the device of claim 86 when viewed as whole, add nothing significant beyond the sum of the parts taken from Wang and Han. Therefore the device of claim 86 is obvious over Wang in view of Han.
The teachings of Wang and Han regarding following dependent claims are discussed below.
Regarding claims 87-90, as discussed above, Wang teaches a transport mechanism that comprise mechanical, magnetic, electrical field, electrokinetic flow, electroosmotic flow, hydrostatic pressure, hydrodynamic pressure, and hydromagnetic flow (paragraph 0035). The electrical field of Wang can be further configured to vary the gradient to pass a portion of the polynucleotide macromolecule through the constriction multiple times. Also, the routine, well established and conventional components capable of varying the gradient to pass and transport the polynucleotide macromolecule in each forward and reverse directions of claim 87 is further evidenced by Chou (paragraphs 0056 and 0092).
Regarding claims 91 and 92, Wang teaches a NERS structure (i.e., a sensor) comprising components for in the form of radiation detector comprising various optical components signal processing hardware and software (Fig. 9 and its associated description in the text), which meets the limitation of an optical detection system. Also, system comprising an apparatus to excite the macromolecules inside the channels and detect and collect the resulting signals were known in the art as further evidenced by Chou (pg. 13, paragraph 3).
Regarding claims 93-96, Wang teaches supply reservoir and accumulation reservoir and molecule sensor 300 and transport mechanism that include mechanical, magnetic, electrical field, heat-induced, and other methods known to a person of ordinary skill in the art. mechanical, magnetic, electrical field, heat-induced, and other methods known to a person of ordinary skill in the art (Fig. 2 and paragraphs 0034-0038), which inherently comprises sensors capable of carrying out intended use limitations.
Regarding claim 97, Wang teaches the nanochannel comprises a length of at least about 100 nm (Wang paragraph 0043), which meets the limitation of the nanochannel comprises a length of at least about 50 nm.
Regarding claims 98-105, Wang teaches that that the nanochannel/nanopore 250 has a “relatively wide cross section for much of its length and narrow down to a smaller cross section near a molecule sensor 300 located near the end of the nanochannels and nanochannel is configured to at least partially straighten the nucleic acid chain 100 such that loops do not form within the channel (Wang, Figs. 2A and 4A, paragraphs 0043 and 0051, emphasis underlined by the examiner). Han teaches a device comprising a nanochannel comprising obstacle free region (thick region) followed by constriction region (thin region), wherein the constriction region is between 50 nm to 200 nm and the obstacle free region is between 500 nm to 5 um and  (Fig. 1 and column 2, lines 17-21, column 3, lines 55-67 and column 4, lines 1-8). The artisan would recognize that the combined teachings of Wang in view of Han meets the limitation of constriction resides within the nanochannels. The inner diameter of about 100 nm of Wang is obvious variant of about 150 nm.
Also, the courts have stated where the claimed ranges “overlap or lie inside the ranged disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  Therefore, the claimed nanochannel length of 150 nm is an obvious variant of the 100 nm nanochannel of Wang.  The constriction of 10 nm of claim 105 is an obvious variant of Han.

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


11.	Claims 86-105 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 9,061,901. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding instant claim 86, claims 1, 12 and 13 of ‘901 patent disclose a device for analyzing a polynucleotide macromolecule, comprising: two or more fluid reservoirs joined by a fluid pathway; a nanochannel having an  effective inner diameter between about 10 nm and about 500 nm; a discrete constriction in or at a terminal end of the nanochannel, having an effective inner diameter that is no more than about 40% of the effective inner diameter of the nanochannels (i.e., 4 nm to 200 nm), wherein the nanochannel and the constriction are located in the fluid pathway between the reservoirs, wherein the constriction is capable  of maintaining a linearized polynucleotide macromolecule passing across the constriction in a linearized form, wherein the constriction is configured to locally reduce the effective inner diameter of the nanochannel to be about 0.5 nm to about 100 nm;  and a sensor associated with the device located to detect a signal from at least a portion of the polynucleotide macromolecule as it passes through the constriction, wherein the device further comprises a gradient, wherein the gradient is selected from the group consisting of: an electroosmotic field, an electrophoretic field, a magnetic field, an electric field, a radioactive field, a mechanical force, an electroosmotic force, an electrophoretic force, an electrokinetic force, a temperature gradient, a pressure gradient, a surface property gradient, a capillary flow, and any combination thereof. 
The artisan would recognize that the device of instant claim 86 is not patentably distinct from claims 1, 12 and 13 of ‘901 patent because the features of the instant device are disclosed by claims of ‘901 patent. 
Regarding instant dependent claims 87-105, claims 1-31 of ‘901 patent disclose the limitations of said instant dependent claims and thus their subject matter is not patentably distinct.

12.	Claims 86-105 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,676,352. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
	Regarding instant claim 86, claims 1 and 8 of ‘352 patent discloses a device comprising: two or more fluid reservoirs joined by a fluid pathway;  a nanochannel having a first inner diameter between about 10 nm and about 500 nm, the first inner diameter of the nanochannel capable of maintaining a linearized polynucleotide in a 
linearized form, the nanochannel comprising a constriction having a second 
inner diameter in the range of about 0.5 nm to about 100 nm, wherein the 
constriction is capable of permitting the passage of the linearized 
polynucleotide, wherein the nanochannel and the constriction are located in the 
fluid pathway between the reservoirs; and a sensor associated with the device 
located to detect a signal from at least a portion of the polynucleotide as it 
passes through the constriction, the device configured to transport the 
polynucleotide through the nanochannel along a gradient, wherein the device is 
configured to vary the gradient to pass transport the polynucleotide in each of 
the forward and reverse directions, wherein a ratio of the second inner diameter to 
the first inner diameter is at most 40%.
The artisan would recognize that the device of instant claim 86 is not patentably distinct from claims 1 and 8 of ‘352 patent because the features of the instant device are disclosed by claims of ‘901 patent. 
Regarding instant dependent claims 87-105, claims 1-8 of ‘352 patent disclose the limitations of said instant dependent claims and thus their subject matter is not patentably distinct.
Conclusion
11.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634